Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s request for continued examination filed 8/31/22. Claims 22-42 are pending with claims 22, 29 and 36 in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/22 has been entered.

Allowable Subject Matter
Claims 22-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 22 and all its dependencies, a system to identify a product, determine a level of interaction between a user and the product in a container and provide usage recommendations or suggestions for the product, comprising: a radio frequency tag in communication with the container; a computing device configured to communicate with a user interface device, the computing device comprising a processor and a non-volatile, non- transitory memory; a radio frequency reader in communication with the computing device configured to receive a signal from the radio frequency tag; the radio frequency tag configured to send identity information about the product to the computing device; the radio frequency tag configured to measure a motion of the user when in contact or proximity to the radio frequency tag and the product in the container; the radio frequency tag configured to send a signal to the radio frequency reader, the signal containing information about the motion of the user; an application stored in the non-volatile, non-transitory memory and executable by the processor to: identify the product based on the identity information received from the radio frequency reader and send the identity information of the product to the user interface device; interpret the signal to determine a level of the measured motion of the user with the radio frequency tag and the product; U.S. Patent App'n Ser. No.: 16/930,682 Page 3 determine the level of user interaction with the radio frequency tag and the product based on whether the level of motion of the user fails, maintains, reaches or exceeds a determined level; determine data analysis based on the identity information received from the radio frequency tag, the level of interaction of the user with the product and with a product related to the product or data generated by the radio frequency tag for the product; generate, based in part on the user interaction with one or more products, at least one of a usage recommendation or suggestion for the product, the related product or a user action associated with the product; provide collateral marketing information for the product or the related product; or transmit an order for the product or the related product; and deliver the recommendation or the suggestion, the collateral marketing or the order information to the user interface device. With respect to claim 29 and all its dependencies, a system to identify a product, determine a level of interaction between a user and the product in a container and provide usage recommendations or suggestions for the product with an appliance, comprising: a radio frequency tag in communication with the container; the appliance computing device comprising a processor and a non- volatile, non-transitory memory; a radio frequency reader in communication with the computing device configured to receive a signal from the radio frequency tag; the radio frequency tag configured to send identity information about the product to the computing device; the radio frequency tag configured to measure a motion of the user when in contact or proximity to the radio frequency tag and the product in the container; the radio frequency tag configured to send a signal to the radio frequency reader, the signal containing information about the motion of the user; an application stored in the non-volatile, non-transitory memory and executable by the processor to: identify the product based on the identity information received from the radio frequency reader; interpret the signal to determine a level of the measured motion of the user with the radio frequency tag and the product; determine the level of user interaction with the radio frequency tag and the product based on whether the level of motion of the user fails, maintains, reaches or exceeds a determined level; determine data analysis based on the identity information received from the radio frequency tag, the level of interaction of the user with the product and with a product related to the product or data generated by the radio frequency tag for the product; generate, based in part on the user interaction with one or more products, at least one of a usage recommendation or suggestion for the U.S. Patent App'n Ser. No.: 16/930,682 Page 6 product, the related product or a user action associated with the product; provide collateral marketing information for the product or the related product; or transmit an order for the product or the related product; and deliver the recommendation or the suggestion, the collateral marketing or the order information to the appliance. With respect to claim 36 and all its dependencies, a method of identifying a product, determining a level of interaction between a user and the product in a container and providing usage recommendations or suggestions for the product with an appliance, comprising the steps of: providing a radio frequency tag in communication with the container; providing an appliance computing device comprising a processor and a non-volatile, non-transitory memory; providing a radio frequency reader in communication with the computing device configured to receive a signal from the radio frequency tag; U.S. Patent App'n Ser. No.: 16/930,682 Page 8 the radio frequency tag sending identity information about the product to the computing device; the radio frequency tag measuring a motion of the user in contact or proximity to the radio frequency tag and the product in the container; the radio frequency tag sending a signal to the radio frequency reader, the signal containing information about the motion of the user; the computing device identifying the product based on the identity information received from the radio frequency reader; the computing device interpreting the signal to determine a level of the measured motion of the user with the radio frequency tag and the product; the computing device determining the level of user interaction with the radio frequency tag and the product based on whether the level of motion of the user fails, maintains, reaches or exceeds a determined level; the computing device determining data analysis based on the identity information received from the radio frequency tag, the level of interaction of the user with the product and with a related product or data generated by the radio frequency tag for the product; the computing device generating at least one of a usage recommendation or suggestion for the user, the product, the related product or a user action associated with the product based on the level of interaction between the user and the product; and the computing device sending the recommendation or the suggestion to the appliance. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH